Exhibit 10.6
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into as of December 23, 2008 (the “Effective Date”) by and between
Medicis Pharmaceutical Corporation (the “Company” or “Medicis”) and Dr. Mitchell
Wortzman (“Executive”).
     WHEREAS, Executive is employed by the Company pursuant to that certain
Employment Agreement dated as of July 25, 2006 (the “Existing Employment
Agreement”);
     WHEREAS, Executive is a participant in the Medicis Pharmaceutical
Corporation Executive Retention Plan (the “Executive Retention Plan”); and
     WHEREAS, the Company and Executive (the “Parties”) wish to terminate
Executive’s participation in the Executive Retention Plan and replace the
Existing Employment Agreement with a new agreement setting forth the terms on
which Executive will continue to be employed by the Company.
     THEREFORE, the Parties agree as follows:
1. TERM
     1.1 Term. The term of this Agreement shall commence on the Effective Date,
and shall continue on the terms and conditions set forth below, until
Executive’s employment is terminated as provided in Section 5 (the “Term”).
2. POSITION AND DUTIES
     2.1 Position and Duties. Executive shall serve as the Executive Vice
President and Chief Scientific Officer of the Company, and shall have such
authority, duties and responsibilities as ordinarily assigned to an employee
holding such position. Executive shall also have such additional authority,
duties and responsibilities as assigned to him by the Company from time to time
with his consent.
3. COMPENSATION
     3.1 Base Compensation. Executive shall be paid a salary at the annual rate
of $450,000 (the “Base Compensation”), effective January 1, 2008. The Base
Compensation shall be reviewed at least annually, and may be increased, but not
decreased. In the event the Base Compensation is increased, the new salary
thereafter shall be the Base Compensation for purposes of this Agreement. If the
Base Compensation is not increased in one or more fiscal years during the Term,
the Company shall provide Executive with a written notice setting forth the
rationale for such decision.
     3.2 Bonus Compensation. For each fiscal year during the term of employment,
Executive shall be eligible to receive a cash bonus based on a target bonus of
not less than 75% of Executive’s Base Compensation for that fiscal year. The
actual amount of such cash bonus

1



--------------------------------------------------------------------------------



 



shall be determined based on the Executive’s achievement of certain individual
performance goals and the Company’s achievement of certain operating, financial
or other corporate goals established by the Board of Directors (the “Board”) of
the Company or the Compensation Committee (the “Committee”) of the Board. The
bonus compensation shall be paid not later than the fifteenth (15th) day of the
third (3rd) month following the end of the Company’s tax year in which Executive
becomes entitled to such bonus compensation.
     3.3 Benefits. During the Term, Executive shall be entitled to participate
in all pension, 401(k) and other employee benefit plans, including without
limitation, medical, dental, vision, disability and life insurance plans, in
accordance with the terms of such plans or policies as they may be in effect
from time to time, on the same basis as other executive-level employees of the
Company.
     3.4 Method of Payment. The monetary compensation payable and any benefits
due to Executive hereunder may be paid or provided in whole or in part, from
time to time, by the Company and/or its respective parents, subsidiaries and
affiliates, but shall at all times remain the responsibility of the Company.
     3.5 Vacation. Except as otherwise provided in this Section 3.5, Executive
shall be entitled to paid vacation during the Term in accordance with the
Company’s vacation policy, as in effect from time to time. Executive’s vacation
benefits shall not be subject to the Company’s policies applicable to
non-executive employees concerning accrual, use and scheduling of vacation, as
such policies may be in effect from time to time. Executive’s vacation benefits
shall accrue in equal increments each pay period during each year, and may not
be carried over from year to year. Executive is expected to provide reasonable
notice to his supervisor of his intent to take vacation time. Executive must
make reasonable efforts to be accessible to the Company during periods of
vacation.
     3.6 Business Expenses. Executive shall be entitled to reimbursement of
reasonable business expenses in accordance with Company policies, as they may be
in effect from time to time.
4. PRIMARY DUTY TO THE COMPANY
     4.1 Devotion of Time and Effort. Executive shall use Executive’s good faith
best efforts and judgment in performing Executive’s duties as required hereunder
and shall act in the best interests of the Company. Executive shall devote
substantially all of his business time, attention and energies to performance of
his duties hereunder.
     4.2 Other Activities. Executive may engage in charitable and community
activities and business activities for Executive’s own account during business
hours while employed hereunder, provided that in the judgment of the Board such
activities do not materially interfere with the performance of Executive’s
duties hereunder, and do not violate Sections 6 and 7. With regard to business
activities performed during business hours for Executive’s own account,
Executive shall notify the Board of all such activities and shall not begin such
activities until Executive receives written approval from the Chief Executive
Officer of the Company, which

2



--------------------------------------------------------------------------------



 



shall not be unreasonably withheld or conditioned or unduly delayed. This
restriction shall not apply to passive ownership by Executive of securities
representing either:
          (a) less than one percent (1%) of the securities of a publicly traded
entity with a market capitalization greater than $500,000,000 at the time of
Executive’s investment (a “Large Publicly Traded Entity”); or
          (b) less than $500,000 and less than five percent (5%) of the
securities of any entity that is not a Large Publicly Traded Entity.
5. TERMINATION
     5.1 Due to Death. Executive’s employment with the Company shall terminate
as of the date of his death.
     5.2 Due to Disability. Unless otherwise prohibited by law, Executive’s
employment with the Company will terminate on the effective date of Executive’s
Disability, as defined below. For purposes of this Section 5.2, the term
“Disability” means that Executive with or without any accommodation required by
law is, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company. The effective date of Executive’s
Disability is the last day of the third month on which Executive receives the
income replacement benefits.
     5.3 By the Company Without Cause. The Company may terminate Executive’s
employment without Cause, as defined in Section 5.5 below, at any time upon
thirty (30) days’ written notice to Executive.
     5.4 By Executive Without Good Reason. Executive may terminate his
employment without Good Reason, as defined in Section 5.6 below, at any time
upon thirty (30) days’ written notice (the “Notice Period”) to the Company.
During the Notice Period, Executive shall not be employed by any other person or
entity.
     5.5 By the Company For Cause. The Company may terminate Executive’s
employment for Cause, at any time upon thirty (30) days’ written notice to
Executive. Such notice shall specify the grounds for Cause and a date within
such thirty (30) day period on which Executive shall have an opportunity to
address a majority of the Board as to the grounds for termination. The Company
may relieve Executive of some or all of his duties between the date of the
notice and the proposed date of termination, and such action shall not
constitute Good Reason for Executive to terminate his employment under
Section 5.6.
     For purposes of this Agreement, “Cause” shall mean the Board’s reasonable
determination that one or more of the following conditions exist:
          (a) Executive has been convicted of or pled guilty or nolo contendere
to any felony;

3



--------------------------------------------------------------------------------



 



          (b) Executive has committed one or more acts of theft, embezzlement or
misappropriation against the Company;
          (c) Executive has failed to substantially perform Executive’s duties
determined in accordance with Section 2.1 (other than such failure resulting
from Executive’s incapacity due to physical or mental illness), or failed to
exercise appropriate diligence, effort and skill, in either case, which failure
has not been remedied within thirty (30) days after delivery to Executive by the
Company of a written demand for substantial performance specifically identifying
the manner in which the Company believes that Executive has not substantially
performed Executive’s duties; provided, that following the earlier of (i) the
public announcement of a transaction which, if consummated would be a Change in
Control or (ii) the commencement of material negotiations (as determined by the
Board) between the Company and another entity with regard to a transaction
which, if consummated would be a Change in Control, that Executive’s failure to
substantially perform or exercise appropriate diligence, effort and skill shall
have been willful. The Company shall not be entitled to terminate Executive’s
employment for “Cause” under this Section 5.5(c) solely on the basis of the
Company’s performance, in and of itself;
          (d) Executive has materially breached his obligations under this
Agreement, including without limitation, Sections 6 and 7, which breach was not
remedied within thirty (30) days after delivery to Executive by the Company of a
written notice specifically identifying the breach that the Company believes has
occurred; or
          (e) Executive has engaged in willful misconduct towards the Company or
in any conduct involving moral turpitude that is demonstrably injurious to the
business or the reputation of the Company.
     5.6 By Executive For Good Reason. Executive may terminate his employment
for Good Reason if Executive gives to the Company written notice of the breach
or action giving rise to Good Reason within thirty (30) days of the initial
existence of such breach or action. Notwithstanding any provision of this
Agreement to the contrary, none of the events described in this Section 5.6 will
constitute Good Reason if, within thirty (30) days after Executive gives the
Company written notice specifying the occurrence or existence of the breach or
action that Executive believes constitutes Good Reason, the Company has fully
corrected (or reversed) such breach or action.
     For purposes of this Agreement, “Good Reason” shall mean:
          (a) a material diminution in Executive’s base salary;
          (b) a material diminution in Executive’s authority, duties, or
responsibilities as set forth in Section 2.1;
          (c) a material diminution in the authority, duties or responsibilities
of the supervisor to whom Executive is required to report;
          (d) a material change in the geographic location of Executive’s
principal office;

4



--------------------------------------------------------------------------------



 



          (e) during the twenty-four (24) month period following the most recent
Change in Control, the Company amends (in a manner materially adverse to
Executive) or terminates any performance-based bonus or incentive plan of the
Company in which Executive participates immediately prior to the effective date
of a Change in Control and pursuant to which Executive receives a material
amount of Executive’s compensation, without providing a replacement benefit or
program of substantially similar value; or
          (f) any other action or inaction that constitutes a material breach by
the Company of the Agreement.
     Executive shall be deemed to have waived Executive’s right to terminate for
Good Reason with respect to any such breach or action if Executive does not
notify the Company in writing of such breach or action within thirty (30) days
of Executive’s initial knowledge of the event that gives rise to such breach or
action. Executive’s termination for Good Reason must occur within the two
(2) year period following the initial existence of the breach or action giving
rise to Good Reason. The fact that the Company assigns Executive’s employment to
a parent, subsidiary or affiliate entity, or that the Company’s status changes
from publicly-traded to privately-held, shall not, by itself, constitute “Good
Reason.”
     5.7 Severance Payment. In the event Executive’s employment terminates
pursuant to Section 5.4 (By Executive Without Good Reason) or Section 5.5 (By
the Company For Cause), (i) Executive, if requested and able to do so, shall
continue to render services to the Company pursuant to this Agreement until the
Effective Date of Termination, (ii) Executive shall continue to receive
Executive’s Base Compensation and benefits as otherwise provided under this
Agreement through the Effective Date of Termination and (iii) after the
Effective Date of Termination, Executive shall have no further right to receive
compensation, benefits or other consideration from the Company, and Executive
shall not be entitled to any severance payments or benefits, except as set forth
in paragraph (f) of this Section 5.7 or as required by applicable law or the
Company’s pension or welfare benefit plans. The “Effective Date of Termination”
shall be the date of Executive’s death for a termination under Section 5.1, the
effective date of Executive’s Disability under Section 5.2 and the date
specified in the written notice of termination for a termination under
Sections 5.3, 5.4, 5.5, or 5.6, which date shall not be less than thirty
(30) days, nor more than forty-five (45) days, unless cured by the Executive or
the Company, following the date such written notice is delivered to Executive or
the Company, as applicable.
     In the event that Executive’s employment is terminated pursuant to
Section 5.1 (Death), Section 5.2 (Disability), Section 5.3 (By the Company
Without Cause), or Section 5.6 (By Executive For Good Reason) and such an
employment termination qualifies as a “separation from service,” within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and any Treasury Regulations or other guidance issued
thereunder (“Separation from Service”), (i) Executive or Executive’s trust or
estate, as applicable, shall continue to receive compensation as provided in
this Agreement through the Effective Date of Termination determined in
accordance with this Section 5.7 and (ii) Executive or Executive’s trust or
estate, as applicable shall be entitled to severance pay and benefits as set
forth in subparagraphs (a) through (e) below, provided that not later than sixty
(60) days following Executive’s Separation from Service, Executive (or
Executive’s trust or estate, as

5



--------------------------------------------------------------------------------



 



applicable) executes and delivers, and any revocation period required by law has
run and Executive (or Executive’s trust or estate, as applicable) has not
revoked, a general release of claims against the Company, its Board, its
affiliates, and their employees and agents in the form attached hereto as
Exhibit A, or, in the event of a change in the law that would limit the effect
of the general release of claims attached as Exhibit A, a general release of
claims that would have the same scope and effect as the general release of
claims attached hereto as Exhibit A had as of the Date of this Agreement (the
“General Release”), and Executive is not in material breach of any of the
material provisions of this Agreement. The Company shall provide Executive (or
Executive’s trust or estate, as applicable) with a general release of claims in
a form acceptable to the Company not later than one (1) week following
Executive’s Separation from Service.
     In the event that Executive’s employment is terminated pursuant to
Section 5.2 (Disability), Section 5.3 (By the Company Without Cause) or
Section 5.6 (By Executive For Good Reason), Executive, if requested and able to
do so, shall continue to render services to the Company pursuant to this
Agreement until the Effective Date of Termination.
          (a) Amount. In addition to other compensation payable to Executive for
services rendered through the Effective Date of Termination, during the
sixty-five (65) day period following the date on which Executive’s Separation
from Service occurs, the Company shall pay Executive an amount (the “Severance
Amount”), in a single lump sum cash payment, equal to the following:
               (i) in the event of termination under Section 5.1 (Death) or
Section 5.2 (Disability), the sum of one (1) year’s Base Compensation as then in
effect and one (1) times the highest annual bonus received by Executive in the
three (3) year period immediately preceding the Effective Date of Termination;
or
               (ii) in the event of termination under Section 5.3 (By the
Company Without Cause) or Section 5.6 (By Executive For Good Reason), the sum
of:
          (A) two (2) times the highest rate of Executive’s annual Base
Compensation in effect during the three (3) year period immediately preceding
the Effective Date of Termination,
          (B) two (2) times the highest annual bonus received by Executive in
the three (3) year period immediately preceding the Effective Date of
Termination, and
          (C) a prorated bonus for the year in which the termination occurs
determined by multiplying the highest annual bonus received by the Executive in
the three (3) year period immediately preceding the Effective Date of
Termination by a fraction, the numerator of which is the number of days elapsed
in the calendar year in which the termination occurs as of the Effective Date of
Termination, and the denominator of which is 365.
     In the event of termination under Section 5.1 (Death) and/or Section 5.2
(Disability), the Company may elect to provide the Severance Amount directly or
through an insurance benefit.

6



--------------------------------------------------------------------------------



 



Executive agrees to reasonably cooperate with the Company in connection with the
Company’s efforts to obtain such insurance, if any.
          (b) Vesting of Equity Awards. In addition to the Severance Amount, all
unvested stock options, restricted stock and other equity-based awards held by
Executive shall immediately vest as of the Effective Date of Termination (the
“Vesting”).
          (c) Benefits. In addition to the Severance Amount and the Vesting,
during the sixty-five (65) day period following the date on which Executive’s
Separation from Service occurs, the Company shall pay to Executive in a single
lump sum, an amount equal to twenty-four (24) times the applicable monthly COBRA
premium for Executive and his covered dependents (the “COBRA Benefits”). The
payment of the COBRA Benefits shall not affect Executive’s eligibility to elect
to continue health care benefits under COBRA at Executive’s own expense. Nothing
in this Section 5.7 shall be deemed to extend Executive’s right to continuation
coverage under COBRA or any applicable law beyond his period of eligibility
thereunder.
          (d) Life and/or Disability Insurance. In addition to the Severance
Amount, the Vesting and the COBRA Benefits, the Company shall pay to Executive
(or his trust or estate, as applicable) a lump sum cash payment, during the
sixty-five (65) day period following the date on which Executive’s Separation
from Service occurs, in lieu of two years of life and disability insurance
coverage (the “Insurance Payment”). The Insurance Payment will be an amount
equal to four hundred percent (400%) of the total premiums that would be paid by
the Company and the Executive pursuant to the Company’s life and disability
insurance plans in order to provide Executive with the standard benefits
provided under such plans for the insurance contract year in which the Effective
Date of Termination occurs.
          (e) Pension Supplement. In addition to the Severance Amount, the
Vesting, the COBRA Benefits and the Insurance Payment, the Company shall pay to
Executive (or his trust or estate, as applicable) a lump sum cash payment (the
“Pension Supplement”), if applicable, in an amount equal to the lump sum value
of the retirement pension to which Executive would have been entitled under the
Company’s pension plan, excess benefit plan and supplemental retirement plan, if
any, if Executive’s employment had continued for an additional period of twenty
four (24) months, reduced by the present value (determined as of Executive’s
normal retirement date) of Executive’s actual benefits under the Company’s
pension plan, excess benefit plan and supplemental retirement plan. The Pension
Supplement shall be paid to Executive during the sixty-five (65) day period
following the date on which Executive’s Separation from Service occurs.
          (f) Payments on Termination for “Cause” under Section 5.5(c). In the
event that Executive’s employment is terminated pursuant to Section 5.5 (By the
Company For Cause) on the basis of events constituting “Cause” only under clause
(c) of the definition of “Cause” and such employment termination constitutes a
Separation from Service, the Company shall pay to Executive three installment
payments each of which will be in an amount equal to one-twelfth (1/12) of
Executive’s Base Compensation as of the Effective Date of Termination, provided
that Executive is not otherwise in material breach of any of the provisions of
this Agreement, including without limitation, Sections 6 and 7. The installment
payments described in the preceding sentence will be paid to Executive on the
thirtieth (30th), sixtieth (60th) and ninetieth

7



--------------------------------------------------------------------------------



 



(90th) days after Executive’s Separation from Service, provided that, in any
event, all amounts due pursuant to the preceding sentence that have not yet been
paid by March 14 of the year following the year in which Executive’s Separation
from Service occurs shall be paid on such date. The amount described in this
Section 5.7(f) shall be in addition to all other compensation payable to
Executive for services rendered through the Effective Date of Termination. In
addition, during the thirty (30) day period following Executive’s Separation
from Service, the Company may elect, but shall not be obligated, to offer to
Executive an additional amount (such amount, the “Section 5.7 Payment”) equal to
the Monthly Payment, defined below, multiplied by a number selected by the
Company that shall be not less than one (1) nor more than twenty-one (21) (the
“Multiplier”). The “Monthly Payment” shall be equal to:
               (i) one-twelfth (1/12) of the highest rate of Executive’s annual
Base Compensation in effect during the three (3) year period immediately
preceding the Effective Date of Termination; plus
               (ii) one-twelfth (1/12) of the highest annual bonus received by
Executive for a twelve (12) month fiscal or twelve (12) month bonus year in the
three (3) year period immediately preceding the Effective Date of Termination.
     If the Company, in its discretion, decides to offer a Section 5.7 Payment,
such payment will be in consideration for Executive’s agreement to extend the
Post-Termination Non-Compete Period described in Section 7.2(b). The Company
shall structure the Section 5.7 Payment to comply with Code Section 409A or an
exception thereto. In addition, in order to be eligible to receive the
Section 5.7 Payment, within sixty (60) days following the Company’s offer,
Executive (or Executive’s trust or estate, as applicable) must execute and
deliver, and any revocation period required by law must have run and Executive
must not have revoked, the General Release, and Executive must not be in
material breach of any of the material provisions of this Agreement, including
without limitation, Sections 6 and 7. Subject to Section 5.11(a), the
Section 5.7 Payment shall be payable in a number of equal monthly installments
equal to the Multiplier. The first monthly installment of the Section 5.7
Payment, if any, shall be payable on the first business day of the fourth month
after Executive’s Separation from Service, and the subsequent installments shall
be made on the first business day of each month thereafter until all
installments have been made.
     5.8 Additional “Change in Control” Severance Benefits.
          (a) General Rule. In addition to the severance payments and benefits
to which Executive may become entitled under Section 5.7, including without
limitation, the Section 5.7 Payment, if Executive’s employment is terminated in
connection with a Change in Control, as determined in accordance with this
Section 5.8, Executive shall also be entitled to the severance payments and
benefits set forth in subparagraphs (c)(i) through (c)(iii) below (collectively,
the “Additional Change in Control Benefits”), provided, that not later than
sixty (60) days following Executive’s Separation from Service, Executive (or
Executive’s trust or estate, as applicable) executes and delivers, and any
revocation period required by law has run and Executive (or Executive’s trust or
estate, as applicable) has not revoked, the General Release (Change in Control)
attached hereto as Exhibit B, and Executive is not in material breach of any of
the provisions of this Agreement, including, without limitation, Section 6.

8



--------------------------------------------------------------------------------



 



          (b) Definitions.
               (i) For purposes of this Agreement, “Change in Control” shall
mean each occurrence of any of the following:
                    (A) the acquisition by any individual, entity or group (a
“Person”), including any “person” within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of beneficial ownership within the meaning of Rule 13d-3 promulgated
under the Exchange Act, of 49% or more of either (1) the then outstanding shares
of common stock of the Company (the “Outstanding Common Stock”) or (2) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (a) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company),
(b) any acquisition by the Company, (c) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (c) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (C) of this definition of “Change in Control”;
                    (B) individuals who, as of the date hereof constitute the
Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a director of
the Company subsequent to such date whose election or nomination for election by
the Company’s stockholders was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of a solicitation of proxies or
consents by or on behalf of any Person other than the Board shall not be deemed
a member of the Incumbent Board; or
                    (C) a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 75% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or indirectly) in substantially the same proportions
relative to each other as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Common Stock and the Outstanding Voting
Securities, as the case may be, (ii) no Person (other than: the Company; any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; the entity resulting from such
Corporate Transaction; and any Person which beneficially owned, immediately
prior to such Corporate

9



--------------------------------------------------------------------------------



 



Transaction, directly or indirectly, 49% or more of the Outstanding Common Stock
or the Outstanding Voting Securities, as the case may be) will beneficially own,
directly or indirectly, 49% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction.
               (ii) For purposes of this Section 5.8, Executive’s employment
shall be deemed to be terminated “in connection with a Change in Control” if:
                    (A) Executive’s employment is terminated under Section 5.3
(By the Company Without Cause) subsequent to the announcement of a Change in
Control or on or within twenty-four (24) months following the consummation of a
Change in Control;
                    (B) Executive’s employment is terminated under Section 5.6
(By Executive For Good Reason) subsequent to the announcement of a Change in
Control or on or within twenty-four (24) months following the consummation of
the most recent Change in Control;
                    (C) Executive’s employment is terminated under Section 5.1
(Death) or Section 5.2 (Disability) subsequent to the announcement of a Change
in Control or on or within twelve (12) months following the consummation of the
most recent Change in Control;
                    (D) Executive’s employment is terminated under Section 5.2
(Disability), Section 5.3 (By the Company Without Cause) or Section 5.6 (By
Executive for Good Reason) within twelve (12) months prior to the consummation
of a Change in Control.
          (c) Additional Change in Control Severance Benefits.
               (i) Additional Severance. In the event of Executive’s termination
of employment under Section 5.1 (Death) or Section 5.2 (Disability), a lump sum
cash payment during the sixty-five (65) day period following the date on which
Executive’s Separation from Service occurs in an amount equal to the excess of:
                 (1) two (2) times the sum of:
                    (A) the highest rate of Executive’s annual Base Compensation
in effect during the three (3) year period immediately preceding the Effective
Date of Termination, plus
                    (B) the highest annual bonus received by Executive in the
three (3) year period immediately preceding the Effective Date of Termination;
less
                 (2) the Severance Amount.
               (ii) Reasonable Legal Fees. Reimbursement of all reasonable legal
fees and expenses (including but not limited to fees and expenses in connection
with any

10



--------------------------------------------------------------------------------



 



arbitration) incurred by Executive as a result of his termination of employment
(including, without limitation, all such fees and expenses, if any, incurred by
Executive in contesting or disputing such termination of employment, in seeking
to obtain or enforce any right or benefit provided by this Agreement, or in
interpreting this Agreement), unless Executive’s claim is determined by a court
of competent jurisdiction to be frivolous or otherwise without merit. The
Company shall pay such fees and expenses, and the Executive shall be entitled to
recover such fees and expenses, only if such fees and expenses are incurred
during the ten (10) year period following the Effective Date of Termination and
Executive submits documentation of such fees and expenses within ninety
(90) days of the date such fees and expenses are incurred. The legal fees and
expenses paid to the Executive, or subject to recovery by the Executive, for any
taxable year of the Executive shall not affect the legal fees and expenses paid
to the Executive or subject to recovery by the Executive, for any other taxable
year of the Executive. The Executive’s right to payment or recovery of legal
fees and expenses shall not be subject to liquidation or exchange for any other
benefit. The reimbursement of eligible fees and expenses pursuant to this
Section 5.8(c)(ii) shall be made during the thirty (30) day period following the
Company’s receipt of documentation for such fees and expenses; provided, that in
no event shall reimbursement of an eligible fee or expense be made after the
last day of Executive’s taxable year following the taxable year in which such
fee or expense was incurred.
               (iii) Cancellation of Forfeiture Provisions. The forfeiture
provisions of any stock option agreements with Executive regarding the Company’s
rights to profits from the exercise of options within three (3) years of
Executive’s termination shall be null and void.
     5.9 Change in Control Accelerated Vesting. Notwithstanding anything to the
contrary in any plan document or award agreement, all unvested stock options,
restricted stock and other equity-based awards granted to Executive by the
Company shall immediately and fully vest and become exercisable (if applicable)
immediately prior to the consummation of a Change in Control.
     5.10 Certain Additional Payments. If any payment or benefit received or to
be received by Executive in connection with a change in control of the Company
or termination of Executive’s employment (whether payable pursuant to the terms
of this Agreement, a stock option plan or any other plan or arrangement with the
Company) (the “Total Payments”) will be subject to the excise tax imposed by
Section 4999 of the Code, as amended, the Company will pay to Executive, within
thirty (30) days of any payments giving rise to the excise tax, an additional
amount (the “gross-up payment”) such that the net amount retained by Executive,
after deduction of any excise tax on the Total Payments and any federal, state
and local income and employment tax and excise tax on the gross-up payment
provided for by this Section 5.10, will equal the Total Payments. For purposes
of determining the amount of the gross-up payment, Executive will be deemed to
pay federal, state and local income taxes at Executive’s actual marginal rate of
federal, state and local income taxation in the calendar year that the payment
or benefit to which the excise tax relates is to be made or provided, net of the
maximum reduction in federal income taxes that could be obtained by deducting
such state and local taxes. For purposes of determining whether any of the Total
Payments would not be deductible by the Company and would be subject to the
excise tax, and the amount of such excise tax, (1) Total Payments will be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all parachute payments in excess of the base amount within the meaning
of

11



--------------------------------------------------------------------------------



 



Section 280G(b)(3) will be treated as subject to the excise tax unless, in the
opinion of tax counsel selected by the Company’s independent auditors prior to
the change in control and acceptable to Executive, such Total Payments (in whole
or in part) are not parachute payments, or such parachute payments in excess of
the base amount (in whole or in part) are otherwise not subject to the excise
tax, and (2) the value of any non-cash benefits or any deferred payment will be
determined by the Company’s independent auditors in accordance with
Sections 280G(d)(3) and (4) of the Code. If the excise tax is subsequently
determined to be less than the amount originally taken into account hereunder,
Executive will repay to the Company, when such reduction in excise tax is
finally determined, the portion of the gross-up payment attributable to such
reduction. If the excise tax is determined to exceed the amount originally taken
into account hereunder (including by reason of any payment, the existence or
amount of which cannot be determined at the time of the gross-up payment), the
Company will make an additional gross-up payment in respect of such excess (plus
any interest payable with respect to such excess) when such excess if finally
determined. The gross-up payment and any payment of any income or other taxes to
be paid by the Company under this Section 5.10 shall be made not later than the
end of Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes.
     5.11 Delayed Distributions and Code Section 409A Compliance.
          (a) Six-Month Delay for Specified Employees. If Executive is a
“specified employee,” as defined in Code Section 409A(a)(2)(B)(i), on the date
of Executive’s Separation from Service, the payments or benefits under this
Agreement subject to Code Section 409A shall be delayed to the extent necessary
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
and such payments or benefits shall be paid or distributed to Executive (or his
estate) during the thirty (30) day period commencing on the earlier of (i) the
expiration of the six (6) month period measured from the date of Executive’s
Separation from Service or (ii) the date of Executive’s death. Upon the
expiration of the applicable six (6) month period under Section 409A(a)(2)(B)(i)
of the Code, all payments deferred pursuant to this Section 5.11 shall be paid
in a lump sum payment to Executive. Any remaining payments due under the
Agreement shall be paid as otherwise provided herein.
          (b) Section 409A Compliance Strategy. The Company intends that the
following payments due under this Agreement qualify for the short-term deferral
exception to Code Section 409A (as described in Treas. Reg. § 1.409A-1(b)(4))
and therefore are not subject to the six-month delay described in paragraph
5.11(a): the Severance Amount described in Section 5.7(a), the COBRA Benefits
described in Section 5.7(c), the Insurance Payment described in Section 5.7(d),
the Pension Supplement described in Section 5.7(e), the standard payments
described in Section 5.7(f) and the Additional Severance described in
Section 5.8(c)(i). This Agreement shall be interpreted and administered on the
basis of the Company’s intentions unless the Company concludes, based upon the
advice of counsel selected by the Company, that a particular payment does not
qualify for the exceptions described above. If the Company decides to pay to
Executive the Section 5.7 Payment, such payment shall be paid in compliance with
Code Section 409A, unless the Company concludes that an exception to Code
Section 409A applies, in which case the payment shall be paid in a manner that
is exempt from Code Section 409A. The Company has concluded that the legal fee
reimbursement payments provided under Section 5.8(c)(ii) and the tax gross-up
payments provided under Sections 5.10 and 5.14 may be

12



--------------------------------------------------------------------------------



 



subject to the requirements of Code Section 409A. To ensure that such payments
comply with Code Section 409A, the payments are payable at a specified time or
pursuant to a fixed schedule within the meaning of Treas. Reg. §
1.409A-3(i)(1)(iv).
     5.12 No Duty to Mitigate. Executive shall be entitled to the full severance
benefits provided under this Section 5, without regard to Executive’s efforts or
lack of efforts to obtain alternative employment, and the severance benefits
provided to Executive shall not be reduced by any amounts received by Executive
from any other source.
     5.13 Termination of Rights under the Executive Retention Plan. Effective
upon execution of this Agreement by Executive and the Company, Executive’s
participation in the Medicis Pharmaceutical Corporation Amended and Restated
Executive Retention Plan (the “Executive Retention Plan”), shall terminate and
Executive shall have no further rights to receive any severance, payments or
benefits under such plan. Upon request by the Company, Executive shall execute
and deliver such additional agreements or other instruments (if any) reasonably
necessary or appropriate to terminate Executive’s rights under the Executive
Retention Plan.
     5.14 Limited Section 409A Payments. One of the purposes of this amended and
restated Agreement is to comply with the documentation requirements of Code
Section 409A. The Company has assumed the responsibility to modify this
Agreement to satisfy these requirements. It is the Company’s intention that any
payment due to Executive under the Agreement that is subject to Code
Section 409A will be paid in compliance with the requirements of Code
Section 409A. If it is finally determined by a court of competent jurisdiction
that a particular provision of this Agreement does not comply with the
documentation requirements of Code Section 409A, or that a particular payment
due under this Agreement has not been paid in compliance with the requirements
of Code Section 409A, and it is not possible to correct such noncompliance
pursuant to any correction programs available to the Company, the Company will
reimburse Executive for any additional tax imposed under Code Section 409A on
amounts paid hereunder. Any additional payment to be paid by the Company under
this Section 5.14 shall be made not later than the end of Executive’s taxable
year next following Executive’s taxable year in which Executive remits the
related taxes.
     The Company has the right to challenge in a court of competent jurisdiction
any determinations made by the Internal Revenue Service with respect to the
imposition of any additional tax under Code Section 409A. If the Company agrees
to indemnify Executive from any taxes, interest and penalties that may be
imposed upon Executive (including any taxes, interest and penalties on the
amounts paid pursuant to the Company’s indemnification agreement), Executive
must cooperate fully with the Company in connection with any such challenge. The
Company shall bear all costs associated with the challenge of any determination
made by the Internal Revenue Service and the Company shall control all such
challenges. Executive must notify the Company in writing of any claim or
determination by the Internal Revenue Service that, if upheld, would result in
the payment of additional taxes pursuant to Code Section 409A. Such notice shall
be given as soon as possible but in no event later than fifteen (15) days
following Executive’s receipt of notice of the Internal Revenue Service’s
position. The Company’s decision to challenge the imposition of additional taxes
upon Executive under this Section 5.14 shall not be subject to the alternative
dispute resolution provisions set forth in Section 8.

13



--------------------------------------------------------------------------------



 



6. CONFIDENTIALITY
     During the Term, Executive will have access to and become acquainted with
various information relating to the Company’s business operations, including
customer and supply lists, customer files, marketing data, business plans,
strategies, employee lists, contracts, financial records and accounts, products
in development, product plans, projections and budgets, and similar information.
Executive agrees that to the extent such information is not generally known to
or available to the public and/or the industry, and gives the Company an
advantage over competitors who do not know of or use such information, such
information and documents constitute “Confidential Information” of the Company.
Confidential Information shall not include information which is generally known
to the public or in the industry or which becomes known other than through a
breach of this Agreement by the Executive. Executive further agrees that any
documents relating to the business of the Company, whether they are prepared by
Executive or come into Executive’s possession in any other way, are owned by the
Company, shall remain the exclusive property of the Company, and must be
returned to the Company upon termination of employment. Executive shall not use
any Confidential Information of the Company, directly or indirectly, for
Executive’s own benefit, or the benefit of any person or entity other than the
Company, nor shall Executive intentionally disclose Confidential Information to
any person or entity other than the Company and its employees or other persons
authorized by the Company to receive the information, either during the Term or
at any time thereafter, except as may be appropriate for Executive to perform
his duties as an employee, officer and/or director, directly or indirectly, of
the Company.
7. NON-SOLICITATION/NON-COMPETITION
     7.1 Non-Solicitation. For a period of one year following the date
Executive’s employment hereunder is terminated, Executive shall not solicit or
induce any of the Company’s employees, agents or independent contractors to end
their relationship with the Company, or recruit, solicit or otherwise induce any
such person to perform services for Executive, or any other person, firm or
company.
     7.2 Non-Competition.
          (a) Executive acknowledges that the Company does business throughout
the world. During the Term, and throughout the Post-Termination Non-Compete
Period, as defined in Section 7.2(b) below, unless Executive’s employment is
terminated under Section 5.2 (Disability), Section 5.3 (By the Company Without
Cause) or Section 5.6 (By Executive For Good Reason) following a Change in
Control, Executive shall not, directly or indirectly, serve as an employee,
consultant, officer, director, lender, investor, shareholder, partner, manager
or member of any person or entity, or own or act as a sole proprietor of a
business that engages in the production of dermatological or facial aesthetic
products, or in the event the Company has reduced or changed its line(s) of
business as of the date on which the Post-Termination Non-Compete Period begins,
any business that engages in the line(s) of business in which the Company is
engaged on such date (each, a “Competitor”), during that period in any County of
the State of Arizona, any of the States of the United States of America, any
country in Europe, other than the Company or its affiliates, or as approved in
advance in writing by the CEO of the

14



--------------------------------------------------------------------------------



 



Company or the Board; provided, however, that Executive’s passive ownership of
securities shall not be a violation of this Section 7.2 if such securities
represent:
               (i) less than one percent (1%) of the publicly traded securities
of any Large Publicly Traded Entity (determined at the time of Executive’s
investment); or
               (ii) less than $500,000 and less than five percent (5%) of the
securities of any entity that is not a Large Publicly Traded Entity.
     Notwithstanding the foregoing, during the Term and throughout the
Post-Termination Non-Compete Period, as defined in Section 7.2(b) below, it
shall not be a violation of this Section 7.2 for Executive to provide services
as an employee, consultant, officer, partner, manager or member of one or more
Competitors totaling not more than twenty (20) hours in the aggregate during any
month and not more than one hundred and fifty (150) hours in the aggregate
during any twelve (12) month period in any such capacity; provided, that
(1) Executive voluntarily resigns from the Company pursuant to Section 5.4 (By
Executive Without Good Reason) on or after the date Executive reaches the age of
sixty-three (63) and (2) Executive provides the Company with a written
certification that Executive does not intend to provide full-time services as an
employee, consultant, officer, partner, manager or member of any Competitor.
This Section 7.2 shall not apply during any period of time following a material
breach by the Company of its obligations under Section 5.7 and Section 5.8 of
this Agreement, which breach was not remedied within thirty (30) days after
delivery to the Company by Executive of a written notice specifically
identifying the breach that Executive believes has occurred.
          (b) For purposes of this Section 7.2, “Post-Termination Non-Compete
Period” shall mean the twenty-four (24) month period following the Effective
Date of Termination; provided, however, that “Post-Termination Non-Compete
Period” shall mean (i) the ninety (90) day period immediately following the
Effective Date of Termination, if Executive is terminated under Section 5.5(c)
and Executive is not offered a Section 5.7 Payment of any amount, or (ii) the
number of months immediately following the Effective Date of Termination equal
to the Multiplier plus three months, if Executive is terminated under
Section 5.5(c) and the Section 5.7 Payment is offered to Executive.
          (c) Executive acknowledges that these restrictions shall not prevent
or unduly restrict Executive from practicing his profession, or cause him
economic hardship.
8. ARBITRATION AGREEMENT
     8.1 Claims Subject to Arbitration. Subject to Section 5.14, any
controversy, dispute or claim between Executive and the Company, or its parents,
subsidiaries, affiliates and any of their officers, directors, agents or other
employees, shall be resolved by binding arbitration, at the request of either
party.
     The arbitrability of any controversy, dispute or claim under this Agreement
shall be determined by application of the substantive provisions of the Federal
Arbitration Act (9 U.S.C. sections 1 and 2) and by application of the procedural
provisions of Arizona law, except as provided herein. Arbitration shall be the
exclusive method for resolving any dispute and all

15



--------------------------------------------------------------------------------



 



remedies available from a court of competent jurisdiction shall be available;
provided, however, that either party may request provisional relief from a court
of competent jurisdiction, if such relief is not available in a timely fashion
through arbitration.
     The claims which are to be arbitrated include, but are not limited to any
claim arising out of or relating to this Agreement or the employment
relationship between Executive and the Company, claims for wages and other
compensation, claims for breach of contract (express or implied), claims for
violation of public policy, wrongful termination, tort claims, claims for
unlawful discrimination and/or harassment (including, but not limited to, race,
religious creed, color, national origin, ancestry, physical disability, mental
disability, gender identity or expression, medical condition, marital status,
age, pregnancy, sex or sexual orientation) to the extent allowed by law, and
claims for violation of any federal, state, or other government law, statute,
regulation, or ordinance, except for claims for workers’ compensation and
unemployment insurance benefits. This Agreement shall not be interpreted to
provide for arbitration of any dispute that does not constitute a claim
recognized under applicable law.
     8.2 Selection of Arbitrator. Executive and the Company will select a single
neutral arbitrator by mutual agreement. If Executive and the Company are unable
to agree on a neutral arbitrator within thirty (30) days of a demand for
arbitration, either party may elect to obtain a list of arbitrators from the
Judicial Arbitration and Mediation Service (“JAMS”) or the American Arbitration
Association (“AAA”), and the arbitrator shall be selected by alternate striking
of names from the list until a single arbitrator remains. The party initiating
the arbitration shall be the first to strike a name.
     8.3 Demand for Arbitration. The demand for arbitration must be in writing
and must be made by the aggrieved party within the statute of limitations period
provided under applicable State and/or Federal law for the particular claim(s).
Failure to make a written demand within the applicable statutory period
constitutes a waiver of the right to assert that claim in any forum.
     8.4 Location of Arbitration. Arbitration proceedings will be held in
Scottsdale, Arizona.
     8.5 Choice of Law. The arbitrator shall apply applicable State and/or
Federal substantive law to determine issues of liability and damages regarding
all claims to be arbitrated, and shall apply the Federal Rules of Evidence to
the proceeding.
     8.6 Discovery. The parties shall be entitled to conduct reasonable
discovery and the arbitrator shall have the authority to determine what
constitutes reasonable discovery. The arbitrator shall hear motions for summary
judgment/adjudication as provided in the Federal Rules of Civil Procedure.
     8.7 Written Opinion and Award. Within thirty (30) days following the
hearing and the submission of the matter to the arbitrator, the arbitrator shall
issue a written opinion and award which shall be signed and dated. The
arbitrator’s award shall decide all issues submitted by the parties, and the
arbitrator may not decide any issue not submitted. The opinion and award shall
include factual findings and the reasons upon which the decision is based. The
arbitrator

16



--------------------------------------------------------------------------------



 



shall be permitted to award only those remedies in law or equity which are
requested by the parties and allowed by law.
     8.8 Appeals. The final award may be appealed to another arbitrator who will
be chosen by the parties in the same manner as the original arbitrator. All the
rules governing judicial appeals of judgments from the Federal District Court
for the State of Arizona, the Ninth Circuit Court of Appeals shall apply to any
appeal of this award, including but not limited to the time frames, deadlines
and the standards of review.
     8.9 Costs of Arbitration. The cost of the arbitrator and other incidental
costs of arbitration that would not be incurred in a court proceeding shall be
borne by the Company. The parties shall each bear their own costs and attorneys’
fees in any arbitration proceeding, provided, however, that in the event of a
termination in connection with a Change in Control (as defined in Section 5.8,
above) the Company shall pay Executive’s costs of arbitration and attorneys fees
in accordance with Section 5.8(c)(ii) above.
     8.10 Waiver of Right to Jury. Both the Company and Executive understands
that by using arbitration to resolve disputes they are giving up any right that
they may have to a judge or jury trial with regard to all issues concerning
employment or otherwise covered by this Section 8.
9. GENERAL PROVISIONS
     9.1 Assignment; Binding Effect. Neither the Company nor Executive may
assign, delegate or otherwise transfer this Agreement or any of their respective
rights or obligations hereunder without the prior written consent of the other
party, except in the case of Executive’s death. Any attempted prohibited
assignment or delegation shall be void. This Agreement shall be binding upon and
inure to the benefit of any permitted successors or assigns of the parties and
the heirs, executors, administrators and/or personal representatives of
Executive.
     9.2 Notices. All notices, requests, demands and other communications that
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method with electronic confirmation of receipt; the day after it is sent, if
sent for next-day delivery to a domestic address by recognized overnight
delivery service (e.g., FedEx); and upon receipt, if sent by certified or
registered mail, return receipt requested. In each case notice shall be sent to:

     
If to the Company:
  Medicis Pharmaceutical Corporation
 
  7720 N. Dobson Road
 
  Scottsdale, AZ 85256
 
  Attention: Chief Executive Officer
 
  Facsimile: (480) 291-5175

17



--------------------------------------------------------------------------------



 



     
with a copy to:
  Medicis Pharmaceutical Corporation
 
  7720 N. Dobson Road
 
  Scottsdale, AZ 85256
 
  Attention: General Counsel
 
  Facsimile: (480) 291-8508
 
   
If to Executive:
  Dr. Mitchell Wortzman
 
  7720 N. Dobson Road
 
  Scottsdale, AZ 85256

     Any party may change its address for the purpose of this Section 9.2 by
giving the other party written notice of its new address in the manner set forth
above.
     9.3 Entire Agreement. Except for the Indemnification Agreement and any
other agreement approved by the Board for the benefit and protection of the
Executive, this Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof, and supersedes all prior representations,
warranties, agreements and understandings, both written and oral, made by the
Company or any of its affiliates, representatives or agents with respect to the
payments and benefits Executive would otherwise be eligible to receive under the
Executive Retention Plan or otherwise; provided, however, that this Agreement
shall supplement, not supersede, any prior agreements concerning the
Confidential Information or other intellectual property of the Company, and any
conflicts or inconsistencies between such agreements shall be resolved so that
the provision providing greater rights to the Company shall prevail.
     9.4 Amendments; Waivers. This Agreement may be amended or modified, and any
of the terms and covenants may be waived, only by a written instrument executed
by the parties hereto, or, in the case of a waiver, by the party waiving
compliance. Any waiver by any party in any one or more instances of any term or
covenant contained in this Agreement shall neither be deemed to be nor construed
as a further or continuing waiver of any such term or covenant of this
Agreement.
     9.5 Provisions Severable. In case any one or more provisions of this
Agreement shall be invalid, illegal or unenforceable, in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not, in any way, be affected or impaired thereby. If any provision
hereof is determined by any court of competent jurisdiction to be invalid or
unenforceable by reason of such provision extending the covenants and agreements
contained herein for too great a period of time or over too great a geographical
area, or being too extensive in any other respect, such provision shall be
interpreted to extend only over the maximum period of time and geographical
area, and to the maximum extent in all other respects, as to which it is valid
and enforceable, all as determined by such court in such action.
     9.6 Governing Law. This Agreement shall be construed, performed and
enforced in accordance with, and governed by the laws of the State of Arizona
without giving effect to the principles of conflict of laws thereof.

18



--------------------------------------------------------------------------------



 



     9.7 Attorneys’ Fees. If any legal action, arbitration or other proceeding,
is brought against Executive, the Company will be responsible for the
reimbursement of all reasonable legal fees and expenses (including but not
limited to fees and expenses in connection with any arbitration) incurred by
Executive as a result of his termination of employment or otherwise, unless
Executive’s claim is determined by a court of competent jurisdiction to be
frivolous or otherwise without merit. The Company shall pay such fees and
expenses, and the Executive shall be entitled to recover such fees and expenses,
only if Executive submits documentation of such fees and expenses within ninety
(90) days of the date such fees and expenses are incurred. The legal fees and
expenses paid to the Executive, or subject to recovery by the Executive, for any
taxable year of the Executive shall not affect the legal fees and expenses paid
to the Executive or subject to recovery by the Executive, for any other taxable
year of the Executive. The Executive’s right to payment or recovery of legal
fees and expenses shall not be subject to liquidation or exchange for any other
benefit. The reimbursement of eligible fees and expenses pursuant to this
Section 5.8(c) shall be made during the thirty (30) day period following the
Company’s receipt of documentation for such fees and expenses.
     9.8 Non-Disparagement. During Executive’s employment and thereafter,
Executive and the Company agree to represent Executive and the Company in a
positive light and not to disparage or in any other way communicate to any
person or entity any negative information or opinion concerning each other, or
the Company’s parents, subsidiaries and affiliates, or any of their partners,
members, shareholders, officers, directors, employees or agents, or any of them.
This provision shall not prohibit Executive or the Company from making any
statements or taking any actions required by law, or reporting any actions or
inactions Executive or the Company believes to be unlawful. This provision shall
not be interpreted to require or encourage Executive or the Company to make any
misrepresentations.
     9.9 Return of Property. Upon termination of Executive’s employment,
Executive shall return to the Company any and all Company property, materials,
or equipment in his or her possession, including, without limitation, Company
property described in Section 6.
     9.10 Cooperation. During Executive’s employment with the Company and
thereafter, Executive agrees to cooperate with the Company and its agents,
accountants and attorneys concerning any matter with which Executive was
involved during his employment. Such cooperation shall include, but not be
limited to, providing information, meeting with and reviewing documents provided
by the Company and its agents, accountants and attorneys during normal business
hours or other mutually agreeable hours upon reasonable notice and making
himself available for depositions and hearings, if requested and upon reasonable
notice. If Executive’s cooperation is required after the termination of
Executive’s employment, the Company shall reimburse Executive for any reasonable
out of pocket expenses incurred and any wages lost by Executive in the course of
performing his obligations hereunder.
     9.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument.
     9.12 Headings. The headings contained in this Agreement are provided solely
for the Parties’ convenience and shall not be deemed to alter the meaning of the
text of the Agreement.

19



--------------------------------------------------------------------------------



 



     9.13 Survival. Sections 6, 7, 8, and 9 shall survive the termination of
this Agreement. If Executive becomes entitled to the Severance Payment, Vesting,
COBRA Benefits, Insurance Payment, Pension Supplement, Section 5.7 Payment,
Additional Change in Control Benefits and/or payments under Section 5.10, the
Company’s obligation to make such payments and provide such benefits shall
survive the termination of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first written above.
THE COMPANY:
Medicis Pharmaceutical Corporation,
a Delaware corporation

         
 
/s/ Jonah Shacknai   Date: December 23, 2008
By:
Jonah Shacknai    
 
Its: Chairman of the Board of Directors
and Chief Executive Officer    
 
       
EXECUTIVE:
     
 
            Date: December 23, 2008 /s/ Dr. Mitchell Wortzman     Dr. Mitchell
Wortzman    

20



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE OF CLAIMS
     This General Release of Claims (this “Release”) is made by Dr. Mitchell
Wortzman (“Executive”) in favor or Medicis Pharmaceutical Corporation (the
“Company”) and the “Company Releasees” (as defined below), as of the date of
Executive’s execution of this Release.
1. RELEASE BY EXECUTIVE
     1.1 General Release. In exchange for certain severance payments and
benefits provided for in the Amended and Restated Employment Agreement entered
into by and between the Company and Executive, dated as of December 22, 2008 to
which this Release is an exhibit (the “Employment Agreement”), Executive does
hereby release and forever discharge the “Company Releasees” herein, consisting
of the Company, its parent, subsidiary and affiliate corporations, and each of
their respective past and present parents, subsidiaries, affiliates, associates,
owners, members, stockholders, predecessors, successors, assigns, employees,
agents, directors, officers, partners, representatives, lawyers, and all persons
acting by, through, under, or in concert with them, or any of them, of and from
any and all manner of claims or causes of action, in law or in equity, of any
nature whatsoever, known or unknown, fixed or contingent (hereinafter called
“Claims”), that Executive now has or may hereafter have against the Company
Releasees by reason of any and all acts, omissions, events or facts occurring or
existing prior to Executive’s execution of this Release. The Claims released
hereunder include, without limitation, any alleged breach of any express or
implied agreement (including without limitation the Employment Agreement); any
alleged torts or other alleged legal restrictions relating to the Executive’s
service to the Company and the termination thereof; and any alleged violation of
any federal, state or local statute or ordinance including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000, et
seq.; the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.
(“ADEA”); the Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42
U.S.C. § 1981, et seq.; the Equal Pay Act, as amended, 29 U.S.C. § 206(d);
regulations of the Office of Federal Contract Compliance, 41 CFR § 60, et seq.;
the Worker Adjustment and Retraining Notification Act, as amended, 29 U.S.C. §
2101 et seq; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et
seq.; the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.;
the Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et
seq.; and any state or local laws of similar effect. This release shall not
apply to the Company’s obligations to provide severance benefits under the
Employment Agreement, to Executive’s rights to indemnification under the
Indemnification Agreement and the Employment Agreement, the Articles or Bylaws
of the Company or applicable law, to claims for workers’ compensation benefits,
or Executive’s vested rights under any stock option, restricted stock,
retirement or welfare benefit plan.
     1.2 Rights Under the Older Worker’s Benefit Protection Act. Executive
agrees and expressly acknowledges that this Release includes a waiver and
release of all claims which he

1



--------------------------------------------------------------------------------



 



has or may have under the Older Worker’s Benefit Protection Act and the ADEA.
The following terms and conditions apply to and are part of the waiver and
release of the Older Worker’s Benefit Protection Act claims and ADEA claims
under this Release:
          (a) This paragraph, and this Release are written in a manner
calculated to be understood by Executive.
          (b) The waiver and release of claims under the ADEA contained in this
Release does not cover rights or claims that may arise after the date on which
he signs this Release.
          (c) The Employment Agreement provides for consideration in exchange
for this release in addition to anything of value to which Executive is already
entitled.
          (d) Executive has been advised to consult an attorney before signing
this Release and the Employment Agreement.
          (e) Executive has been granted not less than twenty-one (21) days (or
forty-five (45) days in the event of an exit incentive or other employment
termination program) after Executive is presented with this Release and the
Effective Date of Termination (as defined in the Employment Agreement) to decide
whether or not to sign this Release. If Executive executes this Release prior to
the expiration of such period, Executive does so voluntarily and after having
had the opportunity to consult with an attorney, and hereby waives the remainder
of the twenty-one (21) day period (or forty-five (45) day period, if
applicable).
          (f) Executive has the right to revoke this Release within seven
(7) days of signing this Release. In the event this Release is revoked,
Executive understands that this Release will be null and void, and he will not
be entitled to any compensation or benefits under the Employment Agreement which
are expressly conditioned upon the execution and non-revocation of this Release.
          If Executive wishes to revoke this Release, Executive shall deliver
written notice stating his intent to revoke this Release to the Chairman of the
Board of Directors, at the offices of the Company on or before 5:00 p.m. on the
seventh (7th) day after the date on which he signs this Release.
     1.3 No Assignment. Executive represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Claim that the Executive may have against the Company Releasees, or any of
them. Executive agrees to indemnify and hold harmless the Company Releasees from
any liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting such assignment or transfer of any
right or claims under any such assignment or transfer from Executive.
     1.4 No Actions. Executive agrees that if Executive hereafter commences,
joins in, or in any manner seeks relief through any suit arising out of, based
upon, or relating to any of the Claims released hereunder or in any manner
asserts against the Company Releasees any of the Claims released hereunder, then
Executive will pay to the Company Releasees against whom

2



--------------------------------------------------------------------------------



 



such claim(s) is asserted, in addition to any other damages caused thereby, all
attorneys’ fees incurred by such Company Releasees in defending or otherwise
responding to said suit or Claim. Provided, however, that Executive shall not be
obligated to pay the Company Releasees’ attorneys’ fees to the extent such fees
are attributable to claims under the ADEA or a challenge to the validity of the
release of claims under the ADEA.
2. MISCELLANEOUS
     2.1 No Admission. Executive understands and agrees that neither the payment
of money nor the execution of this Release shall constitute or be construed as
an admission of any liability whatsoever by the Company Releasees.
     2.2 Severability. The provisions of this Release are severable, and if any
part of this Release is found to be unenforceable, the other paragraphs (or
portions thereof) shall remain fully valid and enforceable.
     2.3 No Encouragement of Actions Against the Company. Executive agrees that
except to the extent required by law, Executive will not assist any person in
bringing or pursuing legal action against the Company, its agents, successors,
representatives, employees and related and/or affiliated companies, based on
events occurring prior to Executive’s execution of this Release.
     2.4 Headings. The headings in this Release are provided solely for
convenience, and are not intended to be part of, nor to affect or alter the
interpretation or meaning of, this Release.
     2.5 Construction of Agreement. Executive has been represented by, or had
the opportunity to be represented by, counsel in connection with the negotiation
and execution of this Release. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Release.

             
 
      Executive    
 
            Date:                                                     
 
 
 
 
 
Dr. Mitchell Wortzman    

3



--------------------------------------------------------------------------------



 



Exhibit B
GENERAL RELEASE OF CLAIMS (CHANGE IN CONTROL)
     This General Release of Claims (this “Release”) is made by and between
Dr. Mitchell Wortzman (“Executive”) and Medicis Pharmaceutical Corporation (the
“Company”), as of the date of the execution of this Release.
1. RELEASE BY EXECUTIVE
     1.1 General Release. In exchange for certain severance payments and
benefits provided for in the Amended and Restated Employment Agreement entered
into by and between the Company and Executive, dated as of December 22, 2008 to
which this Release is an exhibit (the “Employment Agreement”), Executive does
hereby release and forever discharge the “Company Releasees” herein, consisting
of the Company, its parent, subsidiary and affiliate corporations, and each of
their respective past and present parents, subsidiaries, affiliates, associates,
owners, members, stockholders, predecessors, successors, assigns, employees,
agents, directors, officers, partners, representatives, lawyers, and all persons
acting by, through, under, or in concert with them, or any of them, of and from
any and all manner of claims or causes of action, in law or in equity, of any
nature whatsoever, known or unknown, fixed or contingent (hereinafter called
“Claims”), that Executive now has or may hereafter have against the Company
Releasees by reason of any and all acts, omissions, events or facts occurring or
existing prior to Executive’s execution of this Release. The Claims released
hereunder include, without limitation, any alleged breach of any express or
implied agreement (including without limitation the Employment Agreement); any
alleged torts or other alleged legal restrictions relating to the Executive’s
service to the Company and the termination thereof; and any alleged violation of
any federal, state or local statute or ordinance including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000, et
seq.; the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.
(“ADEA”); the Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42
U.S.C. § 1981, et seq.; the Equal Pay Act, as amended, 29 U.S.C. § 206(d);
regulations of the Office of Federal Contract Compliance, 41 CFR § 60, et seq.;
the Worker Adjustment and Retraining Notification Act, as amended, 29 U.S.C. §
2101 et seq; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et
seq.; the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.;
the Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et
seq.; and any state or local laws of similar effect. This release shall not
apply to the Company’s obligations to provide severance benefits under the
Employment Agreement, to Executive’s rights to indemnification under the
Employment Agreement, the Articles or Bylaws of the Company or applicable law,
to claims for workers’ compensation benefits, or Executive’s vested rights under
any stock option, restricted stock, retirement or welfare benefit plan.
     1.2 Rights Under the Older Worker’s Benefit Protection Act. Executive
agrees and expressly acknowledges that this Release includes a waiver and
release of all claims which he has or may have under the Older Worker’s Benefit
Protection Act and the ADEA. The following terms and conditions apply to and are
part of the waiver and release of the Older Worker’s Benefit Protection Act
claims and ADEA claims under this Release:

1



--------------------------------------------------------------------------------



 



          (a) This paragraph, and this Release are written in a manner
calculated to be understood by Executive.
          (b) The waiver and release of claims under the ADEA contained in this
Release does not cover rights or claims that may arise after the date on which
he signs this Release.
          (c) The Employment Agreement provides for consideration in exchange
for this release in addition to anything of value to which Executive is already
entitled.
          (d) Executive has been advised to consult an attorney before signing
this Release and the Employment Agreement.
          (e) Executive has been granted not less than twenty-one (21) days (or
forty-five (45) days in the event of an exit incentive or other employment
termination program) after Executive is presented with this Release and the
Effective Date of Termination (as defined in the Employment Agreement) to decide
whether or not to sign this Release. If Executive executes this Release prior to
the expiration of such period, Executive does so voluntarily and after having
had the opportunity to consult with an attorney, and hereby waives the remainder
of the twenty-one (21) day period (or forty-five (45) day period, if
applicable).
          (f) Executive has the right to revoke this Release within seven
(7) days of signing this Release. In the event this Release is revoked,
Executive understands that this Release will be null and void, and he will not
be entitled to any compensation or benefits under the Employment Agreement which
are expressly conditioned upon the execution and non-revocation of this Release.
          If Executive wishes to revoke this Release, Executive shall deliver
written notice stating his intent to revoke this Release to the Chairman of the
Board of Directors, at the offices of the Company on or before 5:00 p.m. on the
seventh (7th) day after the date on which he signs this Release.
     1.3 No Assignment. Executive represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Claim that the Executive may have against the Company Releasees, or any of
them. Executive agrees to indemnify and hold harmless the Company Releasees from
any liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting such assignment or transfer of any
right or claims under any such assignment or transfer from Executive.
     1.4 No Actions. Executive agrees that if Executive hereafter commences,
joins in, or in any manner seeks relief through any suit arising out of, based
upon, or relating to any of the Claims released hereunder or in any manner
asserts against the Company Releasees any of the Claims released hereunder, then
Executive will pay to the Company Releasees against whom such claim(s) is
asserted, in addition to any other damages caused thereby, all attorneys’ fees
incurred by such Company Releasees in defending or otherwise responding to said
suit or Claim. Provided, however, that Executive shall not be obligated to pay
the Company Releasees’

2



--------------------------------------------------------------------------------



 



attorneys’ fees to the extent such fees are attributable to claims under the
ADEA or a challenge to the validity of the release of claims under the ADEA.
2. RELEASE BY COMPANY
     2.1 Release of Executive. In consideration of the promises set forth in
this Agreement, the Company hereby releases and forever discharges Executive
from any and all claims, complaints, causes of action, and demands of any kind,
whether known or unknown, which Company has, ever has had, or may have arising
out of or related to the performance of Executive’s services to Company as its
Executive Vice President and Chief Operating Officer, but only to the extent to
which Executive is or would be entitled to indemnification pursuant to a written
agreement entered into with the Company with respect to such claim, complaint,
cause of action or demand. The purpose of this Section 2.1 is to release
Executive only from those claims, complaints, causes of action and demands with
respect to which he is entitled to indemnification pursuant to a written
agreement entered into with the Company and this Section 2.1 shall be
interpreted in a manner consistent with this purpose.
3. MISCELLANEOUS
     3.1 No Admission. Executive understands and agrees that neither the payment
of money nor the execution of this Release shall constitute or be construed as
an admission of any liability whatsoever by the Company Releasees.
     3.2 Severability. The provisions of this Release are severable, and if any
part of this Release is found to be unenforceable, the other paragraphs (or
portions thereof) shall remain fully valid and enforceable.
     3.3 No Encouragement of Actions Against the Company. Executive agrees that
except to the extent required by law, Executive will not assist any person in
bringing or pursuing legal action against the Company, its agents, successors,
representatives, employees and related and/or affiliated companies, based on
events occurring prior to Executive’s execution of this Release.
     3.4 Headings. The headings in this Release are provided solely for
convenience, and are not intended to be part of, nor to affect or alter the
interpretation or meaning of, this Release.
     3.5 Construction of Agreement. Executive has been represented by, or had
the opportunity to be represented by, counsel in connection with the negotiation
and execution of this Release. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Release.

3



--------------------------------------------------------------------------------



 



     In witness whereof, Executive has executed this Agreement and Company has
caused this Agreement to be executed by its duly authorized officer, on this
                     day of                     , 200     .

                          Company    
 
                Date:                                                By:        
 
 
 
     
 
   
 
 
 
  Its  
 
   
 
               
 
                        Executive    
 
                Date:                                                           
                    Dr. Mitchell Wortzman    

4